March 10, 2008
180 Connect, Inc. (“180 Connect”) and
each of its subsidiaries listed on Schedule A hereto
(together with 180 Connect, collectively, the “Companies”
and each, individually, a “Company”)
6501 East Belleview Ave
Englewood, CO 80111
Ladies and Gentlemen:
Reference is hereby made to those certain Home Services Provider Agreements
dated as of May 1, 2007 (as amended, restated, supplemented or otherwise
modified, the “HSP Agreements”) between DIRECTV, Inc., a California corporation
(“DIRECTV”) and each of the Companies. Capitalized terms defined in the HSP
Agreements and used in this letter agreement (this “Letter Agreement”) without
definition shall have the meanings ascribed to such terms in the HSP Agreements.
Pursuant to the HSP Agreements (i) DIRECTV has engaged the Companies to provide
services in the installation and maintenance of DIRECTV System Hardware (the
“Services”) and (ii) the Companies have agreed to purchase DIRECTV System
Components from DIRECTV.
In consideration for the Services, DIRECTV has agreed to pay certain fees to the
Companies as described in Section 4 of the HSP Agreements. In connection with
their purchase of DIRECTV System Components, the Companies have agreed to pay
the purchase price for such DIRECTV System Components to DIRECTV within thirty
(30) days or forty-five (45) days from the shipment of the DIRECTV System
Components as provided in Section 2.2 of Exhibit 3.i to the HSP Agreements (each
such date, the “Payment Due Date”).
Pursuant to Section 4.b. of the HSP Agreements and Section 2.2 of Exhibit 3.i to
the HSP Agreements, the Companies and DIRECTV have agreed that, on any given
Payment Due Date, DIRECTV shall have the right to offset any amounts due to
DIRECTV from the Companies in respect of the DIRECTV System Components purchased
by the Companies against any amounts owed by DIRECTV to the Companies under the
HSP Agreements or any other agreements among the parties (the “Offset Right”).
The Companies have requested that DIRECTV agree to forbear in its right to
exercise its Offset Right with respect to certain purchase orders (“Purchase
Orders”) as described herein.
In consideration of the premises, the parties hereto agree as follows:

  1.   Forbearance of Offset Rights. During the balance of March 2008, DIRECTV
hereby agrees to forbear the exercise of its Offset Right with respect to the
Purchase Orders set forth on Schedule B hereto; provided;

1



--------------------------------------------------------------------------------



 



      however, that if any of such Purchase Orders are paid prior to March 31,
2008, the next oldest outstanding Purchase Order shall be deemed to have been
forbeared upon, so that the aggregate dollar value of Purchase Orders forbeared
upon during the balance of March 2008 shall equal approximately but no more than
$3 million. DIRECTV shall reasonably consider further adjustments to the
aggregate forbearance amount on a monthly basis during the term of this Letter
Agreement, commencing on April 1, 2008 but in no event shall the forbearance
amount ever exceed $10 million in the aggregate.     2.   Representations and
Warranties. Each of the Companies hereby represents and warrants to DIRECTV
that:

  a.   it is a duly organized and validly existing corporation in good standing
under the laws of the jurisdiction of its organization and has the power and
authority to own and operate its properties, to transact the business in which
it is now engaged and to execute and deliver this Letter Agreement;     b.  
this Letter Agreement constitutes the duly authorized, legally valid and binding
obligation of each Company, enforceable against such Company in accordance with
its terms;     c.   all consents and grants of approval required to have been
granted by any Person in connection with the execution, delivery and performance
of this Letter Agreement have been granted;     d.   the execution, delivery and
performance by each Company of this Letter Agreement do not and will not
(i) violate any law, governmental rule or regulation, court order or agreement
to which it is subject or by which its properties are bound or the charter
documents or bylaws of each Company, (ii) result in the creation of any lien or
other encumbrance with respect to the property of any Company, or (iii) conflict
with or result in a breach of the terms, conditions or provisions of or
constitute a default under any agreement, instrument or contract to which any of
the Companies is a party or to which they or their assets are subject, including
without limitation that certain Security and Purchase Agreement dated as of
July 31, 2006, as amended, modified or otherwise supplemented (the “Purchase
Agreement”), among the Companies and Laurus Master Fund, Ltd.;     e.   there is
no action, suit, proceeding or governmental investigation pending or, to the
knowledge of any Company, threatened against a Company or any of its
subsidiaries or any of their respective assets which, if adversely determined,
would have a material adverse effect on the business, operations, properties,
assets, condition (financial or otherwise) or prospects of the Companies and
their subsidiaries, taken as a whole, or the ability of the Companies to comply
with its obligations hereunder;

2



--------------------------------------------------------------------------------



 



  f.   the Companies’ request that DIRECTV forbear its Offset Right is made
solely in order to enable the Companies to address cash liquidity shortfalls
which may arise in the ordinary course of business; and     g.   No Default or
Event of Default has occurred.

  3.   Covenants. Each of the Companies covenants and agrees that it will:

  a.   do or cause to be done all things necessary to preserve, renew and keep
in full force and effect its legal existence;     b.   promptly provide to
DIRECTV all financial and operational information with respect to the Companies
as DIRECTV may reasonably request, including daily financial information;     c.
  promptly notify DIRECTV after the occurrence of an Event of Default hereunder
or an event of default under the Purchase Agreement or any other material
agreement or contract to which any Company is a party;     d.   not make any
acquisitions or investments outside the ordinary course of business; and     e.
  not declare or pay any dividend or other distribution, direct or indirect, on
account of any capital stock or equity interests of any Company or any of its
subsidiaries, now or hereafter outstanding, (ii) make any repurchase,
redemption, retirement, defeasance, sinking fund or similar payment, purchase or
other acquisition for value, direct or indirect, of any capital stock or equity
interests of any Company or and of its subsidiaries or any direct or indirect
parent of any Company, now or hereafter outstanding, (iii) make any payment to
retire, or to obtain the surrender of, any outstanding warrants, options or
other rights for the purchase or acquisition of shares of any class of capital
stock or equity interests of any Company or any of its subsidiaries, now or
hereafter outstanding.

  4.   Events of Default. The occurrence of any of the following events shall
constitute an “Event of Default”:

  a.   failure of any Company to pay, on a Payment Due Date, any amounts then
due to be paid or any other amount due under any HSP Agreement or any other
agreement between any Company and DIRECTV or any of its Subsidiaries (unless
otherwise expressly agreed in writing by DIRECTV); or     b.   failure of any
Company to pay, or the default in the payment of, any amount due under or in
respect of any promissory note, indenture or other agreement or instrument
relating to any indebtedness owing by any Company, to which any Company is a
party or by which any Company or any of its property is bound beyond any grace
period provided; or the

3



--------------------------------------------------------------------------------



 



    occurrence of any other event or circumstance that, with notice or lapse of
time or both, would permit acceleration of such indebtedness; or     c.   the
occurrence of any default, event of default or similar event under the Purchase
Agreement; or     d.   failure of any Company to perform or observe any other
term, covenant or agreement to be performed or observed by it pursuant to this
Letter Agreement or any HSP Agreement; or     e.   any representation or
warranty made by any Company to DIRECTV in connection with this Letter Agreement
shall prove to have been false when made; or     f.   any provision of this
Letter Agreement or any provision hereof or thereof shall cease to be in full
force or effect or shall be declared to be null or void or otherwise
unenforceable in whole or in part; or     g.   any order, judgment or decree
shall be entered against any Company decreeing the dissolution or split-up of
any Company; or     h.   suspension of the usual business activities of any
Company or the complete or partial liquidation of any Company’s business; or    
i.   (i) a court having jurisdiction in the premises shall enter a decree or
order for relief in respect of any Company or any Company’s subsidiaries in an
involuntary case under Title 11 of the United States Code entitled “Bankruptcy”
(as now and hereinafter in effect, or any successor thereto, the “Bankruptcy
Code”) or any applicable bankruptcy, insolvency or other similar law now or
hereafter in effect, which decree or order is not stayed; or any other similar
relief shall be granted under any applicable federal or state law; or (ii) an
involuntary case shall be commenced against any Company or any Company’s
subsidiaries under any applicable bankruptcy, insolvency or other similar law
now or hereafter in effect; or a decree or order of a court having jurisdiction
in the premises for the appointment of a receiver, liquidator, sequestrator,
trustee, custodian or other officer having similar powers over any Company or
any Company’s subsidiaries or over all or a substantial part of its property
shall have been entered; or the involuntary appointment of an interim receiver,
trustee or other custodian of any Company or any Company’s subsidiaries for all
or a substantial part of its property shall have occurred; or a warrant of
attachment, execution or similar process shall have been issued against any
substantial part of the property of any Company or any Company’s subsidiaries;
or     j.   an order for relief shall be entered with respect to any Company or
any Company’s subsidiaries or any Company or any Company’s subsidiaries shall
commence a voluntary case under the Bankruptcy Code or any

4



--------------------------------------------------------------------------------



 



      applicable bankruptcy, insolvency or other similar law now or hereafter in
effect, or shall consent to the entry of an order for relief in an involuntary
case, or to the conversion of an involuntary case to a voluntary case, under any
such law, or shall consent to the appointment of or taking possession by a
receiver, trustee or other custodian for all or a substantial part of its
property; or any Company or any Company’s subsidiaries shall make an assignment
for the benefit of creditors; or any Company or any Company’s subsidiaries shall
be unable or fail, or shall admit in writing its inability, to pay its debts as
such debts become due; or the board of directors of any Company or any Company’s
subsidiaries (or any committee thereof) shall adopt any resolution or otherwise
authorize action to approve any of the foregoing.

  5.   Remedies. Upon the occurrence of any Event of Default, DIRECTV’s
agreement to forbear its Offset Right with respect to any existing or hereafter
arising Purchase Orders shall terminate.     6.   Termination. This Letter
Agreement shall terminate and be of no further force and effect on the earliest
of (i) December 31, 2008, (ii) the occurrence of an Event of Default hereunder,
(iii) 90 days after the termination of that certain proposal letter dated
March 3, 2008 (the “Proposal Letter”) between 180 Connect and The DIRECTV Group,
Inc., and (iv) the consummation of the transactions contemplated by the Proposal
Letter as set forth in Section 1 thereof.     7.   Miscellaneous.

  a.   All notices and other communications provided for hereunder shall be in
writing (including telefacsimile communication) and mailed, telecopied, or
delivered as follows: if to any Company, c/o 180 Connect, Inc., 6501 East
Belleview Avenue, Englewood, CO 80111, Attention: Steven Westberg, CFO; and if
to DIRECTV, 1211 Avenue of the Americas, New York, New York 10036, Attention: J.
William Little, Senior Vice President and Treasurer; or in each case at such
other address as shall be designated by any Company or DIRECTV. All such notices
and communications shall, when mailed, telecopied or sent by overnight courier,
be effective when deposited in the mails, delivered to the overnight courier, as
the case may be, or sent by telecopier. Electronic mail may be used to
distribute routine communications; provided that no signature with respect to
any notice, request, agreement, waiver, amendment, or other documents may be
sent by electronic mail.     b.   The Companies agree to indemnify DIRECTV
against any losses, claims, damages and liabilities and related expenses,
including counsel fees and expenses, incurred by DIRECTV arising out of or in
connection with or as a result of the transactions contemplated by this Letter
Agreement. In particular, the Companies promise to pay all costs and expenses,
including

5



--------------------------------------------------------------------------------



 



      reasonable attorneys’ fees, incurred in connection with the collection and
enforcement of this Letter Agreement.     c.   No failure or delay on the part
of DIRECTV to exercise any right, power or privilege under this Letter Agreement
and no course of dealing between the Companies and DIRECTV shall impair such
right, power or privilege or operate as a waiver of any default or an
acquiescence therein, nor shall any single or partial exercise of any such
right, power or privilege preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies
expressly provided in this Letter Agreement are cumulative to, and not exclusive
of, any rights or remedies that DIRECTV would otherwise have. No notice to or
demand on the Companies in any case shall entitle the Companies to any other or
further notice or demand in similar or other circumstances or constitute a
waiver of the right of DIRECTV to any other or further action in any
circumstances without notice or demand.     d.   This Letter Agreement may be
executed in any number of counterparts and by either party hereto on separate
counterparts, each of which, when so executed and delivered, shall be an
original, but all such counterparts shall together constitute one and the same
instrument. Any such counterpart may be delivered by facsimile, email or similar
electronic transmission and shall be deemed the equivalent of an originally
signed counterpart and shall be fully admissible in any enforcement proceedings
regarding this Letter Agreement.

  8.   Governing Law; Amendments - This Letter Agreement (a) shall be governed
by the laws of the State of New York, without regard to principles of conflicts
of laws, (b) may only be amended in a writing executed by each of the parties
hereto and (c) constitutes the entire agreement of the parties hereto in respect
of the subject matter hereof, other than the HSP Agreements, the provisions of
which remain in full force and effect.

6



--------------------------------------------------------------------------------



 



            Very truly yours,

DIRECTV, Inc.
      By:   /s/ J. WILLIAM LITTLE       Name: J. WILLIAM LITTLE      Title: SVP 
 

S-1



--------------------------------------------------------------------------------



 



         

Accepted and agree as of the date first above written:

          180 Connect, Inc.
      By:   /s/ Steven Westberg       Name: Steven Westberg      Title: Chief
Financial Officer       

          Mountain Center, Inc.
      By:   /s/ Steven Westberg       Name: Steven Westberg      Title: Chief
Financial Officer       

          Ironwood Communications Inc.
      By:   /s/ Steven Westberg       Name: Steven Westberg      Title: Chief
Financial Officer       

S-2



--------------------------------------------------------------------------------



 



Schedule A
Mountain Center, Inc.
Ironwood Communications Inc.

Schedule A-1



--------------------------------------------------------------------------------



 



Schedule B
Purchase Orders
Outstanding DTV PO’s

                                                              Cumulative    
Order Date   Bill Doc   $ Amount   $ Amount  
 
    12/30/2007       90199209       75,200       75,200  
 
    12/30/2007       90199211       174,568       249,768  
 
    12/31/2007       90199232       50,160       299,928  
 
    12/31/2007       90199234       212,226       512,154  
 
    12/31/2007       90199264       102,576       614,730  
 
    12/31/2007       90199266       103,760       718,490  
 
    12/31/2007       90199268       201,832       920,322  
 
    12/31/2007       90199270       72,384       992,706  
 
    12/31/2007       90199272       424,720       1,417,426  
 
    12/31/2007       90199274       164,424       1,581,850  
 
    12/31/2007       90199276       61,568       1,643,418  
 
    12/31/2007       90199278       79,592       1,723,010  
 
    12/31/2007       90199280       25,912       1,748,922  
 
    12/31/2007       90199282       279,312       2,028,234  
 
    12/31/2007       90199284       3,408       2,031,642  
 
    12/31/2007       90199285       132,456       2,164,098  
 
    1/1/2008       90199440       38,192       2,202,290  
 
    1/2/2008       90199373       20,448       2,222,738  
 
    1/2/2008       90199375       24,840       2,247,578  
 
    1/2/2008       90199377       186,300       2,433,878  
 
    1/2/2008       90199381       33,120       2,466,998  
 
    1/2/2008       90199383       50,160       2,517,158  
 
    1/2/2008       90199385       47,232       2,564,390  
 
    1/2/2008       90199387       10,224       2,574,614  
 
    1/2/2008       90199390       21,912       2,596,526  
 
    1/2/2008       90199393       21,632       2,618,158  
 
    1/2/2008       90199448       10,816       2,628,974  
 
    1/2/2008       90199450       40,728       2,669,702  
 
    1/2/2008       90199452       11,688       2,681,390  
 
    1/2/2008       90199453       6,816       2,688,206  
 
    1/2/2008       90199455       163,752       2,851,958  
 
    1/2/2008       90199457       99,420       2,951,378  
 
    1/2/2008       90199459       10,224       2,961,602  

